IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,199




EX PARTE RICARDO FLORES RODRIGUEZ III, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. CR-3355-06-G IN THE 370TH DISTRICT COURT
FROM HIDALGO COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of robbery and
sentenced to ten years’ imprisonment. He did not appeal his conviction. 
            Applicant contends that the charges in this cause were dismissed and that he should not be
serving a sentence in the Texas Department of Criminal Justice–Correctional Institutions Divisions.
According to the record, Applicant filed a motion to withdraw his guilty plea. After holding a
hearing, the trial court orally granted Applicant’s motion, but it did not sign the written order
Applicant had prepared. The trial court then granted the State’s motion to dismiss the charges, but
because the order granting Applicant’s motion to withdraw his plea was never signed, the trial court
did not have the authority to dismiss the charges. See Tex. R. App. P. 21.8(b). 
            On October 1, 2008, we remanded this application and directed the trial court to order
counsel to file an affidavit. On remand, counsel filed an affidavit stating that he either did not check
to determine if the trial court had signed the order or mistook the order for a different order. The trial
court concluded that counsel rendered ineffective assistance and recommended that we grant
Applicant relief. We agree. Accordingly, Applicant is ordered returned to that time at which he may
file a motion for new trial. All time limits shall be calculated as if the sentence had been imposed
on the date on which the mandate of this Court issues.  
             
Delivered: August 19, 2009
Do Not Publish